Exhibit 10.2


August 27, 2012






Douglas L. Hemer
855 Eagle Ridge Lane
Stillwater, MN 55082


Re: Retirement Benefit Arrangement


Dear Doug:


This letter agreement amends our letter agreement with you dated November 17,
2010 (“Retirement Benefit Arrangement”) providing for the payment of certain
retirement benefits. In consideration of the mutual covenants contained herein
and your willingness to continue your employment through 2012, the Retirement
Benefit Arrangement is hereby modified to include the following additional
provisions:


1.
Late Payments.  All benefits under the Retirement Benefit Arrangement will be
paid without notice or demand. Benefits not paid under the Retirement Benefit
Arrangement when due will accrue interest at the greater of eight percent per
year or three percent above the national bank prime rate as published in the
Wall Street Journal, or if less the maximum rate permitted under applicable law,
from the due date until paid in full.

 
2.
Disputes. If you so elect, any dispute, controversy or claim arising under or in
connection with the Retirement Benefit Arrangement will be settled exclusively
by binding arbitration in Minneapolis, Minnesota in accordance with the rules of
the American Arbitration Association; provided, that you may seek specific
performance of your right to receive benefits during the pendency of any dispute
or controversy arising under or in connection with the Retirement Benefit
Arrangement.  Judgment may be entered on the arbitrator’s award in any court
having jurisdiction.  If any dispute, controversy or claim for damages arising
under or in connection with the Retirement Benefit Arrangement is settled by
arbitration, the Company will pay, or if elected by you, reimburse, all fees,
costs and expenses incurred by you related to such arbitration unless the
arbitrator decides that the claim was frivolous or advanced by you in bad faith.
If you do not elect arbitration, you may pursue all available legal
remedies.  The Company will promptly on demand pay, or if elected by you,
reimburse you for, all fees, costs and expenses incurred by you in connection
with any actual, threatened or contemplated arbitration or litigation relating
to the Retirement Benefit Arrangement to which you are or reasonably expect to
become a party, whether or not initiated by you, subject to reimbursement to the
Company only in the event of litigation initiated by you and only in the event a
court of competent jurisdiction determines that you initiated such arbitration
or litigation in bad faith.

 
 
 

--------------------------------------------------------------------------------

 
 
Douglas L. Hemer
August 27, 2012
 
3.
Obligations Absolute; No Set-off. The Company’s obligations under the Retirement
Benefit Arrangement are absolute and unconditional and will not be affected by
any circumstances. The Company has no right to set-off benefits owed under the
Retirement Benefit Arrangement against amounts owed or claimed to be owed by you
to the Company under the Retirement Benefit Arrangement or otherwise.

 
4.
Nonwaivers of Rights.  No failure or delay on the part of a party in exercising
any right under the Retirement Benefit Arrangement will operate as a waiver of,
or impair, any such right.  No single or partial exercise of any such right will
preclude any other or further exercise thereof or the exercise of any other
right.  No waiver of any such right will be effective unless given in a signed
writing.  No waiver of any such right will be deemed a waiver of any other right
under the Retirement Benefit Arrangement.



5.
Validity of Provisions; Severability.  If any provision of the Retirement
Benefit Arrangement is or becomes or is deemed invalid, illegal, or
unenforceable in any jurisdiction, (a) such provision will be deemed amended to
conform to applicable laws of such jurisdiction so as to be valid and
enforceable or, if it cannot be so amended without materially altering the
intention of the parties, it will be stricken, (b) the validity, legality and
enforceability of such provision will not in any way be affected or impaired
thereby in any other jurisdiction, and (c) the remainder of the Retirement
Benefit Arrangement will remain in full force and effect.



6.
Governing Law.  The Retirement Benefit Arrangement has been negotiated and
entered into in the State of Minnesota, will be deemed to be a Minnesota
contract, and will be governed by the laws of Minnesota as to interpretation and
performance without regard to conflict of laws principles.



Yours truly,


/s/ Joseph C. Levesque


Joseph C. Levesque
President and CEO
Aetrium Incorporated


Agreed:


/s/ Douglas L. Hemer


Douglas L. Hemer
Dated: August 27, 2012

